TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00082-CV




                                     In re Dasan Nesmith




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


                Relator Dasan Nesmith, an inmate in the Comal County Jail, filed a pro se

original petition for writ of habeas corpus. See Tex. Gov’t Code § 22.221; see also Tex. R.

App. P. 52.1.     Relator complains that he has been unlawfully confined pursuant to a

defective indictment.

                This Court does not have original habeas corpus jurisdiction in criminal cases.

See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(d) (limiting original habeas corpus

jurisdiction of courts of appeals to situations where relator's liberty is restrained by virtue of

order, process, or commitment issued by court or judge in civil case); see also Tex. Code Crim.

Proc. art. 11.05 (vesting “power to issue the writ of habeas corpus” in “[t]he Court of Criminal

Appeals, the District Courts, the County Courts, or any Judge of said Courts”).            As an

intermediate appellate court, our habeas corpus jurisdiction in criminal matters is appellate

only. See Tex. Gov’t Code § 22.221(d); see also In re Wilkins, No. 03-20-00381-CV,

2020 WL 5608486, at *1 (Tex. App.—Austin Sept. 17, 2020, orig. proceeding).
               Accordingly, we dismiss relator’s application for writ of habeas corpus for want

of jurisdiction. See Tex. R. App. P. 52.8(a).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: March 1, 2022




                                                   2